              Case 18-16248-MAM               Doc 245       Filed 03/25/20       Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov
In re:                                                                        Case No. 18-16248-MAM

CHANCE & ANTHEM, LLC,                                                         Chapter 7

   Debtor.
_________________________/

                         /
         MOTION TO WITHDRAW AS COUNSEL OF RECORD FOR CREDITOR
                         CHRISTOPHER GEORGE

         The undersigned counsel and hereby files her motion to withdraw pursuant to Local Rule

2091-1 as counsel of record for Creditor Christopher George, and in support thereof, states:

             •     Undersigned has terminated the representation of Client.

         WHEREFORE, the undersigned counsel respectfully requests that the court enter an

 Order allowing the undersigned counsel and her firm, Ice Legal P.A., to withdraw as counsel of record

 and have no further obligation to Creditor, Christopher George, and for such other relief.

Dated: March 25, 2020.

                                                   Ice Legal P.A.
                                                   Counsel for Creditor
                                                   6586 Hypoluxo Road, Suite 350
                                                   Lake Worth, FL 33467
                                                   Telephone: (561) 729-0530
                                                   Designated Email for Service:
                                                          service@icelegal.com
                                                          service1@icelegal.com
                                                          service2@icelegal.com




                                                Ice Legal, P.A.
                 6586 HYPOLUXO ROAD, SUITE 350, LAKE WORTH, FL 33467 • TELEPHONE (561) 729-0530
              Case 18-16248-MAM              Doc 245       Filed 03/25/20       Page 2 of 2

                                                                              CASE NO. 18-16248-MAM

                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the

Southern District of Florida and I am in compliance with the additional qualifications to practice in this

Court set forth in Local Rule 2090-1(A).

                                                  Ice Legal P.A.
                                                  Counsel for Creditor
                                                  6586 Hypoluxo Road, Suite 350
                                                  Lake Worth, FL 33467
                                                  Telephone: (561) 729-0530
                                                  Designated Email for Service:
                                                         service@icelegal.com
                                                         service1@icelegal.com
                                                         service2@icelegal.com




                                                      2
                                               Ice Legal, P.A.
                6586 HYPOLUXO ROAD, SUITE 350, LAKE WORTH, FL 33467 • TELEPHONE (561) 729-0530
